DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not calculation unit, acquisition unit, extraction unit, specifying unit, search unit, and display unit in claims 13, 15, and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 recite the limitation "the same point in time".  There is insufficient antecedent basis for this limitation in the claim.

Claims 15 and 17-19 recite the limitation "the at least one first peak".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other feature amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter, because a program does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong Joo (KR 101656740 B1).
Regarding claim 13, Dong Joo teaches a blood pressure data processing apparatus comprising: 
an acquisition unit (Page 3 of Provided English Translation:  “a sensor unit 100”) configured to acquire time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”); 
a calculation unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to set a plurality of peak detection intervals moved along a time axis, to the time-series data, and calculate, for each of the plurality of peak detection intervals, a feature amount that includes a maximum value that is based on one of a systolic blood pressure, a diastolic blood pressure, and a pulse pressure (Page 2 of Provided English Translation:  “a step of searching peaks and troughs; a step of detecting systolic peak based on a time interval between a peak and a peak adjacent to the same and an average pressure value”); 
an extraction unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to extract a peak candidate from each of the plurality of peak detection intervals by applying a determination criterion to the feature amount calculated for each of the plurality of peak detection intervals (Page 5 of Provided English Translation:  “the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j)” and Page 9 of Provided English Translation:  “A systolic peak is detected on the basis of the time gap between the peak and the neighboring peak and the mean pressure value and a pulse onset of the waveform is detected on the basis of the bone just before the systolic peak after”), and 
a specifying unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to specify a first peak (Pages 5-6 of Provided English Translation:  “is when that the amplitude (size) of the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”:  first peak then is the one after the shrinkage peak)  based on no less than a predetermined number of peak candidates (Page 5 of Provided English Translation:  “extracting the candidates of the shrinkage peak, peaks that exceed the calculated average value and close to the maximum value are collected in a time window”:  at least one per time period would be the lower end of predetermined threshold) that are present at the same point in time as a point in time at which the maximum value of the peak candidates can be acquired (Page 5 of Provided English Translation:  “detecting a shrinking peak according to an embodiment of the present invention includes calculating (S210) a maximum value and an average value for a certain time period”: leads to systolic peak calculation).

Regarding claim 14, Dong Joo teaches wherein the feature amount includes a difference between the maximum value in the peak detection interval and a minimum value of one of the systolic blood pressure, the diastolic blood pressure, and the pulse pressure at a point in time that precedes the maximum value in the peak detection interval (Page 5-6 of Provided English Translation and Fig. 2:  Amplitude of systolic peak is being interpreted as the feature amount and is interpreted as between pulse onset and the peak).

(Page 3 of Provided English Translation:  “a processing unit 300”) narrows down the at least one first peak using another feature amount that is based on at least one of a waveform, time information, and frequency information regarding the time-series data (Page 5-6 of Provided English Translation:  “is when that the amplitude (size) of the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”:  first peak then is the one after the shrinkage peak).

Regarding claim 16, Dong Joo teaches wherein the other feature amount includes a rise time (Page 5-6 of Provided English Translation:  “the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”: rise time is k-th measurement time), a fall time, an area, and a correlation coefficient of a blood pressure surge.

Regarding claim 17, Dong Joo teaches an apparatus further comprising: a display unit configured to display the at least one first peak together with the time-series data (Page 4 of Provided English Translation:  “The display 400 can display the characteristic points of the arterial blood pressure waveform and the detected arterial blood pressure waveform”).

Regarding claim 18, Dong Joo teaches an apparatus further comprising: a search unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to detect at least one second peak by searching for a local maximum value of the time-series data at at least one of a time point that precedes a search range that includes the at least one first peak and a time point that is subsequent to the search range (Page 4 of Provided English Translation:  “a method of detecting a feature point of an arterial blood pressure waveform includes searching for a peak and a trough (s100); Detecting a systolic peak (s200); Detecting a start point (Pulse onset) of the waveform (s300); Extracting a candidate of a duplicate pulse (s400); A step of detecting a duplicate pulse and a Dicrotic peak s500”:  Dicrotic peak is the second peak which is detected using the whole arterial waveform, instead of the early stages used for the first peak).

Regarding claim 19, Dong Joo teaches an apparatus further comprising: a display unit that displays the at least one first peak and the at least one second peak together with the time-series data; and a display control unit configured to control the display unit so as to display the at least one first peak and the at least one second peak so as to be distinguishable from each other (Page 4 of Provided English Translation:  “The display 400 can display the characteristic points of the arterial blood pressure waveform and the detected arterial blood pressure waveform” and Fig. 10:  Systolic peak and dicrotic peak are distinguishable).

Regarding claim 20, Dong Joo teaches a blood pressure data processing method comprising: 
acquiring time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”);  -3-New U.S. Patent Application 
setting a plurality of peak detection intervals moved along a time axis, to the time-series data, and calculate, for each of the plurality of peak detection intervals, a feature amount that includes a maximum value that is based on one of a systolic blood pressure, a diastolic blood pressure, and a pulse pressure (Page 1 of Provided English Translation:  “a step of searching peaks and troughs; a step of detecting systolic peak based on a time interval between a peak and a peak adjacent to the same and an average pressure value”); 
extracting a peak candidate from each of the plurality of peak detection intervals by applying a determination criterion to the feature amount calculated for each of the plurality of peak detection intervals (Page 5 of Provided English Translation:  “the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j)” and Page 9 of Provided English Translation:  “A systolic peak is detected on the basis of the time gap between the peak and the neighboring peak and the mean pressure value and a pulse onset of the waveform is detected on the basis of the bone just before the systolic peak after”), and 
specifying a first peak (Pages 5/6 of Provided English Translation:  “is when that the amplitude (size) of the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”:  first peak then is the one after the shrinkage peak) based on no less than a predetermined number of peak candidates (Page 5 of Provided English Translation:  “extracting the candidates of the shrinkage peak, peaks that exceed the calculated average value and close to the maximum value are collected in a time window”:  at least one per time period would be the lower end of predetermined threshold) that are present at the same point in time as a point in time at which the maximum value of the peak candidates can be acquired (Page 5 of Provided English Translation:  “detecting a shrinking peak according to an embodiment of the present invention includes calculating (S210) a maximum value and an average value for a certain time period”: leads to systolic peak calculation).

Regarding claim 21, Dong Joo teaches a program for causing a computer to function as the blood pressure data processing apparatus according to claim 13 (Page 7 of Provided English Translation:  “an embodiment of the present invention may also be realized in the form of a recording medium including instructions executable by a computer, such as a program module executed by a computer”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791